Wrobel v Woodford Prop. Mgt., LLC (2021 NY Slip Op 03710)





Wrobel v Woodford Prop. Mgt., LLC


2021 NY Slip Op 03710


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


467/20 CA 19-00787

[*1]LINDSAY ANN WROBEL, PLAINTIFF-RESPONDENT,
vWOODFORD PROPERTY MANAGEMENT, LLC, DEFENDANT-APPELLANT. 


KENNEY SHELTON LIPTAK NOWAK LLP, JAMESVILLE (LAUREN M. MILLER OF COUNSEL), FOR DEFENDANT-APPELLANT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (SAM A. ELBADAWI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered April 25, 2019. The order denied the motion of defendant for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 14 and 18, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court